Order entered August 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00442-CV

   ADVANTIX DIGITAL LLC, F/K/A ADVANTIX INTERNET MARKETING, LLC,
                               Appellant

                                                V.

                JHP HOLDINGS LLC AND JOHN H. PHILLIPS, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-01235

                                            ORDER
       Before the Court is appellant’s August 22, 2019 second motion for an extension of time

to file a brief. We GRANT the motion and extend the time to September 23, 2019. We caution

appellant that further extension requests will be disfavored.


                                                       /s/      ROBERT D. BURNS, III
                                                                CHIEF JUSTICE